Citation Nr: 1225151	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  05-34 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased initial rating for hypertension, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased initial rating for bilateral hearing loss, rated as noncompensable prior to March 3, 2010 and as 10 percent disabling as of that date.  

3.  Entitlement to an increased initial rating for degenerative disc disease of the cervical spine, rated as 10 percent disabling prior to November 5, 2010.  

4.  Entitlement to an increased initial rating for right shoulder pericapsular fibrosis, rated as 10 percent disabling prior to November 5, 2010.  

5.  Entitlement to an increased initial rating for arteriosclerotic cardiovascular disease, status post angioplasty, myocardial infarction, and coronary artery bypass graft surgery, currently evaluated as 10 percent disabling.  

6.  Entitlement to service connection for a skin condition, excluding the service-connected chronic dermatitis/eczema.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to May 2004.  His separation record indicates that he had an additional one year, four months, and twenty-five days of active service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, in October 2004 and April 2005.  

The October 2004 rating decision denied service connection for dermatophytosis, dermatitis/eczema, and insomnia.  Service connection was granted in pertinent part for hypertension; bilateral hearing loss; arteriosclerotic cardiovascular disease, status post angioplasty, myocardial infarction, and coronary artery bypass graft surgery; and degenerative disc disease of the cervical spine.  A noncompensable rating was assigned for bilateral hearing loss and the other service-connected disabilities were assigned 10 percent ratings, all effective June 1, 2004.  

The April 2005 rating decision granted service connection for right shoulder pericapsular fibrosis and assigned a noncompensable rating effective June 1, 2004.  

The Veteran perfected an appeal of both rating decisions and, in a May 2008 decision, the Board denied the claim for service connection for insomnia and remanded the remaining claims for additional development.  The Board also remanded a claim for service connection for arthritis for the issuance of a statement of the case (SOC).  That action was completed in December 2008, but the Veteran did not perfect an appeal as to that issue.  As such, it is no longer before the Board.

The rating assigned for right shoulder pericapsular fibrosis was increased to 10 percent, effective June 1, 2004, in a December 2008 rating decision issued by the RO in Huntington, West Virginia.  In that rating decision, the RO also granted service connection for chronic dermatitis/eczema and assigned a noncompensable rating effective December 18, 2008.  The Veteran has not perfected an appeal of the service-connected chronic dermatitis/eczema and, as such, that issue is no longer before the Board.  

In an April 2010 rating decision, the Jackson RO assigned a 10 percent rating for bilateral hearing loss, effective March 3, 2010, and 20 percent ratings for the right shoulder and cervical spine disabilities, effective November 5, 2010.  Despite the increased ratings granted by the RO pertaining to these disabilities, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement (NOD) as to an RO decision assigning a particular rating, a subsequent decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

The claims were again remanded by the Board in March 2012 in order to schedule the Veteran for a requested hearing.  He presented personal testimony before the undersigned Veterans Law Judge (VLJ) in March 2012.  A transcript is of record.  

At the time of his hearing, the Veteran indicated that he was satisfied with the 20 percent ratings assigned for degenerative disc disease of the cervical spine and right shoulder pericapsular fibrosis (both effective November 5, 2010).  As such, the Board will only consider whether he is entitled to ratings in excess of 10 percent prior to that date, as reflected on the title page.  The Veteran also indicated that he wished for his previously denied claim for service connection for dermatophytosis to be recharacterized as a skin condition.  As service connection has already been established for chronic dermatitis/eczema, the claim has been recharacterized as reflected on the title page.  

The issue of entitlement to service connection for a back disorder (presumably an attempt to reopen the previously denied claims for arthritis of the back and chronic lower back disability) has been raised by the record, see December 2008 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a skin condition, excluding the service-connected chronic dermatitis/eczema, and an initial rating in excess of 10 percent for arteriosclerotic cardiovascular disease, status post angioplasty, myocardial infarction, and coronary artery bypass graft surgery, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal involving entitlement to increased initial ratings for hypertension and bilateral hearing loss.  

2.  Prior to November 5, 2010, degenerative disc disease of the cervical spine was not manifested by forward flexion greater than 15 degrees but not greater than 30 degrees, a combined range of motion not greater than 170 degrees, or IDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

3.  Right shoulder pericapsular fibrosis was not manifested by limitation of motion at shoulder level prior to November 5, 2010.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to an increased initial rating for hypertension, currently evaluated as 10 percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to an increased initial rating for bilateral hearing loss, rated as noncompensable prior to March 3, 2010 and as 10 percent disabling as of that date, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

3.  The criteria for an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine have not been met prior to November 5, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011). 

4.  The criteria for an initial rating in excess of 10 percent for right shoulder pericapsular fibrosis have not been met prior to November 5, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5024, 5200-5203 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011). 

In March 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he wished to withdraw his appeal involving entitlement to increased initial ratings for hypertension and bilateral hearing loss.  See transcript.  As appellant has withdrawn his appeal concerning these claims, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning these claims and they are dismissed.

Increased ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating disabilities of the musculoskeletal system, an evaluation of the extent of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other words, when rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  A finding of functional loss due to pain must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40. 

	Degenerative disc disease of the cervical spine

Service connection for degenerative disc disease of the cervical spine was granted with a 10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5243, effective June 1, 2004.  See October 2004 rating decision.  The Veteran indicated at his March 2012 hearing that he was satisfied with the 20 percent evaluation assigned for this disability effective November 5, 2010.  As such, the Board will only consider whether he is entitled to a rating in excess of 10 percent prior to November 5, 2010.  

The Veteran contends that he is entitled to a rating in excess of 10 percent for degenerative disc disease of the cervical spine because he has had problems since 1987, has constant pain and a burning sensation in his neck on a daily basis, and uses over-the-counter medication and heat/pain patches several times a week.  He reported that sitting at his job and driving for even a short distance causes these symptoms.  See December 2004 NOD; August 2005 VA Form 9.  The Veteran's assertions are both competent and credible.  

Disabilities of the cervical spine (other than intervertebral disc syndrome (IDS) when evaluated on the basis of incapacitating episodes) are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454 (Aug. 27, 2003).  Any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, are to be rated separately from orthopedic manifestations under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2011). 

In pertinent part, the General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent rating for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees.  38 C.F.R. § 4.71a (2011). 

Ratings in excess of 20 percent are provided for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine (30 percent); for unfavorable ankylosis of the entire cervical spine (40 percent); and for unfavorable ankylosis of entire spine (100 percent).  Id.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

38 C.F.R. § 4.71a, Note (2) provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  See also Plate V, 38 C.F.R. § 4.71a (2011). 

Under the criteria governing disabilities of the cervical spine, IDS is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes.  This formula provides a rating of 20 percent for IDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating for IDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating for IDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a (2011).  An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1) (2011). 

The Veteran underwent a VA spine examination in July 2004, in conjunction with his claim for service connection.  In pertinent part, he reported a dull pain in his neck with prolonged sitting, and which occasionally awakened him at night.  The Veteran denied taking medication on a daily basis and indicated that he did not anticipate any problem with his neck at his new job (as a guidance counselor at a middle school) and that it did not interfere with any activities.  He also denied the use of assistive devices and physician recommended bed rest during the past year.  Physical examination revealed that the Veteran held his head in a normal position.  Range of motion testing revealed flexion to 45 degrees with pain, extension to 45 degrees without pain, and bilateral lateral bending and lateral rotation to 30 degrees.  Repetitive motion did not change the range of motion.  The examiner could not detect any motor weakness or sensory loss in either upper extremity.  X-rays of the cervical spine revealed moderate narrowing at the C5-6 and C6-7 discs with osteophyte formation.  The impression was moderate degenerative disc disease of the cervical spine.  The examiner noted that there was no objective evidence of weakness, incoordination, fatigability or loss of motion and that an estimate as to range of motion, amount of pain, and functional capacity during flare up could not be given without resort to pure speculation.  

The x-ray referenced by the VA examiner is of record.  It revealed no acute fracture or dislocation in the visualized cervical spine; unremarkable prevertebral soft tissues; moderate disc space narrowing at C5-6 and C6-7 with anterior osteophytes from C4 through C7 vertebral bodies; unremarkable posterior elements; and moderately osteopenic bones.  The impression was no acute fracture or dislocation; moderate degenerative changes of cervical spine with osteopenia.  

VA and private treatment records reflect complaints of neck pain, but none contain range of motion findings.  See e.g., December 2005 primary care follow up note (long standing neck pain of several years); primary care nurse practitioner notes dated June 2006, June 2007, December 2007 and June 2010 (complaints of continuing neck pain; impression neck pain/cervical degenerative disc disease; pain continuous; does not take medication regularly); records from Dr. D.C.G; October 2008 record from Forest Family Practice (chief complaint of neck bothering more; subjective findings of degenerative disc in neck times years; pain; mid-line, mid-cervical).  A December 2007 record from Dr. D.C.G. contains a diagnosis of cervicalgia and he reported in a January 2008 notation that radiographic examination revealed moderately advanced disc degeneration of the C5-C6 and C6-C7 disc levels.  

Prior to November 5, 2010, the Veteran's degenerative disc disease of the cervical spine was not manifested by forward flexion greater than 15 degrees but not greater than 30 degrees or a combined range of motion not greater than 170 degrees.  Rather, the only range of motion measurements during the time frame of June 1, 2004, when service connection was established, and November 5, 2010, when a 20 percent rating was implemented, reveals that the Veteran's cervical spine had normal flexion to 45 degrees and a combined range of motion of 210 degrees.  See July 2004 VA spine examination report.  These findings do not support the assignment of a rating in excess of 10 percent prior to November 5, 2010 under the General Rating Formula for Diseases and Injuries of the Spine.  

There is also no evidence of IDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months so as to support the assignment of a 20 percent rating under the Formula for Rating IDS Based on Incapacitating Episodes.  The Veteran denied physician recommended bed rest during the past year at the July 2004 VA examination and none of the VA or private treatment records reveal prescribed bed rest.  

Consideration has been given to any functional impairment and any effects of pain on functional abilities.  The Board acknowledges that the Veteran consistently reported neck pain prior to November 5, 2010 and that at the July 2004 VA examination, range of motion testing revealed flexion to 45 degrees with pain.  However, the July 2004 VA examiner reported that repetitive motion did not change the range of motion and that there was no objective evidence of weakness, incoordination, fatigability or loss of motion.  In light of the foregoing, the Board finds that a rating in excess of 10 percent is not warranted prior to November 5, 2010 under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the guidelines set forth in DeLuca.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011). 

The Board has also considered whether the Veteran manifests any associated objective neurologic abnormalities so as to warrant a separate rating under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note (1).  There are a few VA treatment records that report the findings of neurological examination performed in conjunction with the Veteran's degenerative disc disease of the cervical spine.  Pertinent findings include a July 2004 neurology note, which revealed that cranial nerves II-XII were intact; discs were sharp; motor was 5/5 with normal tone, bulk, dexterity and coordination; sensory was intact to temperature, position and vibration; and reflexes were 2+ and equal.  The assessment was degenerative spine disease without any neurological symptoms.  A June 2005 nurse practitioner initial note reveals that neurological testing indicated intact sensory functioning and intact cranial nerves II-XII.  While the Veteran's assertion of a burning sensation in his neck on a daily basis has been considered, the evidence does not support the assignment of a separate rating as neurological testing has been intact.  

	Right shoulder pericapsular fibrosis

Service connection for right shoulder pericapsular fibrosis was granted with a 10 percent rating by analogy pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5024, effective June 1, 2004.  Evaluation of a service-connected disability in accordance with schedular criteria that closely pertain to an analogous disease in terms of functions affected, anatomical localization, and symptomatology, is permitted.  38 C.F.R. § 4.20 (2011).  The Veteran indicated at his March 2012 hearing that he was satisfied with the 20 percent evaluation assigned for this disability effective November 5, 2010.  As such, the Board will only consider whether he is entitled to a rating in excess of 10 percent prior to November 5, 2010.  

The Veteran contends that he is entitled to a rating in excess of 10 percent for right shoulder pericapsular fibrosis because he has had problems for several years, has to take over-the-counter pain medication several times a week, and he has discomfort most days.  He also reports almost constant pain in the whole shoulder region and having to quit playing golf and having problems using a fishing reel.  See April 2005 NOD; August 2005 VA Form 9.  These assertions are both competent and credible.  

Diagnostic Code 5024 provides that tenosynovitis will be rated on limitation of motion of affected parts as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.

The rating criteria provided for limitation of motion of the shoulder and arm is found at 38 C.F.R. § 4.71a, Diagnostic Code 5201.  A 20 percent rating is assigned for limitation of motion of the major arm at shoulder level; a 30 percent rating is assigned for limitation of motion of the major arm midway between side and shoulder level; and a 40 percent rating is assigned for limitation of motion of the major arm to 25 degrees from side.  Normal range of motion of the shoulder is zero to 180 degrees of flexion and abduction, with 90 degrees representing shoulder level, and zero to 90 degrees of external and internal rotation.  See 38 C.F.R. § 4.71a, Plate I (2011).  

The Veteran underwent a VA joints examination in March 2005, at which time he reported that he is right handed and that he was able to perform activities of daily living.  He denied that his right shoulder disability interfered with his work, but indicated that it sometimes hurt when he played golf or fishes.  The Veteran reported taking Advil as necessary.  Current symptoms included intermittent, spontaneous pain and stiffness in the right shoulder and slight pain at the extremes of flexion and abduction, which responded to Advil.  Physical examination of the right shoulder revealed no swelling, effusion or muscular atrophy.  Range of motion testing revealed flexion and abduction to 170 degrees, both with pain at extremes of motion, internal and external rotation to 90 degrees without pain, and extension to 50 degrees without pain.  The Veteran was tender over the greater tuberosity anterior laterally and had some crepitation with motion of his shoulder.  The examiner noted that he could strongly abduct the right arm from the side, that Neer test was negative, that cross chest abduction was painless, and that repetitive motion did not change his range or symptoms.  X-rays reportedly revealed no bony abnormalities.  The impression was pericapsular fibrosis, residual, right shoulder.  The examiner noted that frozen shoulder adhesive capsulitis and pericapsular fibrosis are all synonyms for the same condition and that rotator cuff tendonitis is a different pathology, which the examiner did not believe the Veteran had.  The examiner also noted that x-rays were normal, that there was no coracoacromial joint, and that the acromioclavicular joint appeared normal without any narrowing.  There was no objective evidence of weakness, incoordination, fatigability or loss of motion and the examiner was unable to estimate the range of motion, amount of pain, and functional capacity during flare up without resorting to pure speculation.  The March 2005 right shoulder x-rays are of record and report no abnormalities seen.  

VA and private treatment records reflect complaints of right shoulder pain, but none contain range of motion findings.  See e.g., records from Forest Family Practice dated November 2004 (chief complaint of pain in right shoulder; report of shoulder frozen several years ago) and April 2007 (report of weak right shoulder times several years, worse in past four months; history of frozen shoulder years ago; physical examination within normal limits; diagnosis of adhesive capsulitis; recommendation of physical therapy); primary care nursing note dated December 2006 (voiced concern about right shoulder range of motion, "locking up" times two weeks intermittent); primary care nurse practitioner notes dated December 2006 (chief complaint of right shoulder pain and limitation in range of motion times two weeks; has been in physical therapy before and will start flexion exercise for increase in range of motion; active problem: stable shoulder arthralgia), June 2007 (active problem: shoulder arthralgia, becoming worse; has been in private physical therapy without improvement), December 2007 (chief complaint of continuing pain in right shoulder; impression of shoulder arthralgia) and December 2009 (continues to have shoulder pain; active problem osteoarthrosis shoulder/arthralgia, becoming worse).  

An April 2007 record from Forest Physical Therapy and Wellness Center contains diagnoses of rotator cuff tendonitis and questionable early adhesive capsulitis.  A June 2007 physical therapy report from this facility indicates that the Veteran had diagnoses of adhesive capsulitis and rotator cuff tendonitis, that motion was tight at end ranges, and that strength was fair.  It was noted that there was good relief from therapy but that the Veteran was still having some lingering pain and discomfort.  It was recommended that he continue his exercises designed by a therapist in the gym.  

A January 2009 record from Premier Medical Group reported shoulder pain.  It was noted that a past VA x-ray had been negative and that the Veteran had been diagnosed with frozen shoulder in the past and had done physical therapy at home and was still doing exercises.  A May 2009 magnetic resonance imaging (MRI) of the right shoulder reveals that multiplanar, multisequence images were obtained.  It showed that the biceps, supraspinatus, infraspinatus and subscapularis tendons were normal; that the labrum, middle glenohumeral and coracoacromial ligaments were intact; and that there was a sub acromion burse fluid collection which may be secondary to bursitis.  A type I horizontal acromion was seen but no osseous lesions were found.  The opinion was sub acromion bursa fluid collection which may be secondary to bursitis.  See radiology report from Lackey Memorial Hospital.  

Prior to November 5, 2010, the Veteran's right shoulder pericapsular fibrosis was not manifested by limitation of motion at shoulder level.  Rather, range of motion testing at the time of the March 2005 VA examination revealed flexion and abduction both to 170 degrees, which is only 10 degrees less than normal for both maneuvers and 80 degrees higher than shoulder level.  These findings do not support the assignment of a 20 percent rating under Diagnostic Code 5201.  

In regard to whether the provisions of 38 C.F.R. §§ 4.40 and 4.45 and the findings in DeLuca merit the assignment of the next highest (20 percent) rating, the Board finds that they have already been considered and implemented because the 10 percent rating assigned effective June 1, 2004 was specifically based on clinical findings of painful motion.  See December 2008 rating decision.  

The Board has also considered the other diagnostic criteria related to the shoulder to determine whether an increased rating, or additional separate compensable rating, is warranted for the right shoulder under these provisions.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These diagnostic codes, however, are simply not applicable to the Veteran's service-connected right shoulder pericapsular fibrosis as there is no evidence of ankylosis of scaphulohumeral articulation (Diagnostic Code 5200); other impairment of the humerus (Diagnostic Code 5202); or impairment of the clavicle or scapula (Diagnostic Code 5203).  See private and VA treatment records; March 2005 VA joints examination report; May 2009 MRI from Lackey Memorial Hospital.  

Extraschedular consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms exhibited by the Veteran's degenerative disc disease of the cervical spine and right shoulder pericapsular fibrosis, to include pain and some limitation of motion, are contemplated by the rating criteria (i.e., 38 C.F.R. §4.71a, Diagnostic Codes 5024, 5201, 5235-5243), which reasonably describe the Veteran's disabilities.  Therefore, referral for consideration of an extraschedular rating is not warranted for either claim.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Duties to notify and assist

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, to include private treatment records, afforded the Veteran appropriate examinations to determine the severity of his disabilities, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.



ORDER

The issue of entitlement to an increased initial rating for hypertension, currently evaluated as 10 percent disabling, is dismissed.

The issue of entitlement to an increased initial rating for bilateral hearing loss, rated as noncompensable prior to March 3, 2010 and as 10 percent disabling as of that date, is dismissed.  

An initial rating in excess of 10 percent for degenerative disc disease of the cervical spine prior to November 5, 2010 is denied.  

An initial rating in excess of 10 percent for right shoulder pericapsular fibrosis prior to November 5, 2010 is denied.  


REMAND

Additional development is needed before the Board can adjudicate the remaining claims.

The Veteran seeks service connection for a skin condition, excluding the service-connected chronic dermatitis/eczema.  His service and post-service treatment records contain several diagnoses involving the skin other than chronic dermatitis/eczema.  The Board acknowledges that a VA examination was conducted in June 2008 pursuant to its May 2008 remand and that as a result of this examination, service connection was granted for chronic dermatitis/eczema.  However, given the foregoing, the Board finds that another VA skin examination should be conducted to determine whether the Veteran has any additional skin disorders separate and distinct from the service-connected chronic dermatitis/eczema and, if so, whether they are etiologically related to active service.  Recent VA treatment records should also be obtained.  

The Veteran seeks an initial rating in excess of 10 percent for arteriosclerotic cardiovascular disease, status post angioplasty, myocardial infarction, and coronary artery bypass graft surgery.  He underwent a VA examination in November 2010, at which time the VA examiner reported the findings of a treadmill stress test and concurrent echocardiogram performed in 2004, but did not perform any current diagnostic testing.  This must be rectified on remand.  

As the claims are being remanded for the following reasons, the Veteran should also be asked to identify all non-VA providers who have provided treatment for his skin and service-connected arteriosclerotic cardiovascular disease, status post angioplasty, myocardial infarction, and coronary artery bypass graft surgery.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Jackson VAMC, dated since December 2010.  

2.  Ask the Veteran to identify all non-VA providers who have provided treatment for his skin and his service-connected arteriosclerotic cardiovascular disease, status post angioplasty, myocardial infarction, and coronary artery bypass graft surgery, and obtain those records.  If any such records are identified but VA efforts to obtain them are unsuccessful, the Veteran must be notified of such and the efforts made fully documented in the claim file.

3.  When the foregoing has been completed, schedule the Veteran for a VA skin examination.  The claims folder is to be made available to and reviewed by the examiner.  Any indicated studies are to be performed. 

The examiner is to provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current skin disorder distinct from the service-connected chronic dermatitis/eczema had its onset during active service or is related to any in-service disease, event, or injury. 

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

4.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected arteriosclerotic cardiovascular disease, status post angioplasty, myocardial infarction, and coronary artery bypass graft surgery.  The claims file is to be made available to and reviewed by the examiner in conjunction with the examination.  

All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

The examiner is to identify all residuals attributable to the Veteran's service-connected arteriosclerotic cardiovascular disease, status post angioplasty, myocardial infarction, and coronary artery bypass graft surgery.  

The examiner must specifically report if service-connected arteriosclerotic cardiovascular disease, status post angioplasty, myocardial infarction, and coronary artery bypass graft surgery, is manifested by a workload of greater than 5 METs but not greater than 7 METs and results in dyspnea, fatigue, angina, dizziness, or syncope, or; whether there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

A comprehensive report, including complete rationales for all conclusions reached, must be provided.

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

6.  Finally, readjudicate the issues on appeal.  If either of the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


